MEMORANDUM OF DECISION.
Richard Sargent appeals from the judgment of the Superior Court, Penobscot County, entered on a jury verdict convicting him of armed robbery, 17-A M.R.S.A. § 651 (1983), claiming that the court erred in excluding proffered impeachment evidence and in denying his motion for a new trial or acquittal based on claimed newly discovered evidence of perjury, and challenging the sufficiency of the evidence to support the conviction.
Our review of the record discloses that the trial court did not abuse its discretion in excluding the proffered evidence, M.R. Evid. 403; State v. Cormier, 535 A.2d 913, 917 (Me.1987); or in denying the motion for new trial or acquittal, id. at 915; State v. Mahoney, 459 A.2d 1073, 1079 (Me.1983); and that the evidence supports the finding beyond a reasonable doubt that Sargent committed the crime of robbery. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.